3 U.S. 384 (____)
3 Dall. 384
JONES, Indorsee,
versus
LE TOMBE.
Supreme Court of United States.

*385 At the opening of the Term, Dallas and Du Ponceau had obtained a rule, that the Plaintiff shew his cause of action, and why the Defendant should not be discharged on filing a common appearance; and now Ingerfoll and E. Tilghman shewed cause, produced the bills of exchange, and the Plaintiff's positive affidavit of a subsisting debt, including a declaration.
The Counsel for the Defendant were stopped when they rose to reply; and THE COURT were unanimously and clearly of opinion, that the contract was made on account of the government; that the credit was given to it as an official engagement; and that, therefore, there was no cause of action against the present Defendant.
The rule was, accordingly, made absolute; and the Plaintiff soon afterwards discontinued the action.